
	
		II
		109th CONGRESS
		2d Session
		S. 3532
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2006
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To support the goals of the Commission on the Abraham
		  Lincoln Study Abroad Fellowship Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Higher Education Study Abroad Act
			 of 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the report Global
			 Competence & National Needs: One Million Americans Studying Abroad
			 by the Commission on the Abraham Lincoln Study Abroad Fellowship
			 Program—
				(A)business leaders
			 recognize that they need to draw on people with global skills if their
			 corporations are to succeed in a world in which 1 American job in 6 is tied to
			 international trade;
				(B)study abroad
			 programs for undergraduate students provide a unique opportunity to expand the
			 number of foreign language speakers and enhance foreign language
			 learning;
				(C)more than 65
			 Federal agencies, including the Central Intelligence Agency and the Peace
			 Corps, need to fill annually 34,000 positions requiring foreign language
			 skills, and this requirement is often unmet or filled only through outside
			 contractors;
				(D)higher education
			 in the United States is increasingly providing opportunities for study abroad
			 programs, and some of the finest colleges and universities of the United States
			 are making major commitments to this essential element of today's educational
			 experience; and
				(E)it is in the
			 national interest of the United States to send at least 1,000,000 postsecondary
			 students abroad each year to study the languages and cultures of other
			 countries.
				(2)The Lincoln
			 Commission report described in paragraph (1) represents the opinions of some of
			 the most thoughtful experts on higher education in the United States.
			3.Recommendations
			 of the Lincoln Commission
			(a)Sense of the
			 SenateIt is the sense of the Senate that the Federal Government
			 should endorse the goals outlined by the Commission on the Abraham Lincoln
			 Study Abroad Fellowship Program, established under section 104 of the
			 Miscellaneous Appropriations and Offsets Act, 2004 (division H of the
			 Consolidated Appropriations Act, 2004 (Public Law 108–199, 118 Stat. 435)
			 regarding expanding the opportunity for students at institutions of higher
			 education in the United States to study abroad.
			(b)Review of
			 recommendationsNot later than 1 year after the date of enactment
			 of this Act, the Secretary of Education shall—
				(1)review the
			 recommendations of the Commission on the Abraham Lincoln Study Abroad
			 Fellowship Program regarding expanding the opportunity for students at
			 institutions of higher education in the United States to study abroad;
			 and
				(2)prepare and
			 submit a report to the Committee on Health, Education, Labor, and Pensions of
			 the Senate and the Committee on Education and Workforce of the House of
			 Representatives that considers the feasibility of—
					(A)implementing the
			 recommendations of the Commission on the Abraham Lincoln Study Abroad
			 Fellowship Program; and
					(B)establishing a
			 national scholarship program, as recommended by the Commission, that provides
			 opportunities for students at institutions of higher education to study
			 abroad.
					(c)Definition of
			 institution of higher educationIn this section, the term
			 institution of higher education has the meaning given the term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
			
